Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.

Drawings
	Drawings filed 01 December 2020 are accepted and entered. 

Specifications
	Amendments to the Specification filed 01 December 2020 are entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 08 February 2021.

The application has been amended as follows: 
IN THE CLAIMS


a first fan module comprising a fan having a plurality of fan blades; 
a first engine core module including an engine core and a gearbox arranged to provide drive to the fan; and 
a first fan case module comprising a fan case arranged to enclose the plurality of fan blades, 
the method including: 
disassembling the gas turbine engine, replacing a first module with a replacement module, 
the first module being one of the first fan module, the first engine core module, or the first fan case module, the replacement module being a replacement fan module, a replacement engine core module, or a replacement fan case module, respectively, the replacement module having the same configuration as the first module; and 
reassembling the gas turbine engine using the replacement module, 
wherein each of the first fan module, the first engine core module, the replacement fan module, and the replacement engine core module has been subjected to a separate passing off to determine a power setting parameter for determining a thrust contribution of the first fan module, the first engine core module, the replacement fan module, and the replacement engine core module, respectively, such that a total thrust of the reassembled gas turbine engine can be determined without undergoing calibration in a test rig.  
2. (Previously Presented) The method of claim 1, wherein disassembling the gas turbine engine comprises: removing the first fan module from the engine core; -5-Application No. 16/590,430 disengaging joints between the first engine core module and the first fan case module; and separating the engine core from the fan case in an axial direction.  
first fan module, first engine core module or first fan case module prior to reassembling.  
4. (Currently Amended) The method of claim 1, further including: replacing the gearbox in the first engine core module prior to reassembling.  
5-18. (Canceled)
19. (Previously Presented) The method according to claim 1, further comprising: determining the total thrust of the reassembled gas turbine engine using the power setting parameter of the replacement module without calibrating the reassembled gas turbine engine in the test rig.  
20. (Canceled) 

Allowable Subject Matter
	Claims 1-4 and 19 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “wherein each of the first fan module, the first engine core module, the replacement fan module, and the replacement engine core module has been subjected to a separate passing off to determine a power setting parameter for determining a thrust contribution of the first fan module, the first engine core module, the replacement fan module, and the replacement engine core module, respectively, such that a total thrust of the reassembled gas turbine engine can be determined without undergoing calibration in a test rig”.
Although modular engines are found in the prior art (along with their assembly, disassembly, and reassembly methods) and passing off is a known process for evaluating engine thrust, the prior art of record does not teach passing off individual core and fan modules to determine a first parameter for each, which . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE SEBASCO CHENG/                                           /GERALD L SUNG/                                                                                                  Primary Examiner, Art Unit 3741                                                                                 Examiner, Art Unit 3741